Citation Nr: 1409313	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-47 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, for accrued benefits purposes. 

2.  Entitlement to an initial rating in excess of 20 percent for mild right upper extremity numbness, weakness and slowed movements, for accrued benefits purposes. 

3.  Entitlement to an initial rating in excess of 10 percent for right-sided facial numbness and right-sided facial weakness, for accrued benefits purposes. 

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left middle cerebral artery cerebrovascular accident, for accrued benefits purposes.

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to August 1945.  He died in July 2005.  The appellant is the Veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the case in July 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the case must again be remanded so VA may fully comply with the duty to assist the appellant.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. In partial compliance with the prior remand, an October 2011 RO letter to the appellant asked her to obtain the Veteran's treatment records from a contract assisted living facility where he resided at the time of his death.  Per the letter, the RO did not include Forms 21-4142 so the appellant would have the option of asking the RO to obtain the records for her.  This did not comply with VA's duty to assist the appellant.  See 38 C.F.R. § 3.159(c) (2013).

2.  The RO will first directly request that any VA contracted assisted living facility of which the Veteran was a resident to provide the Veteran's records from May 1996 until the time of his death in July 2005.

If any assisted living facility contacted requires a release, send the appellant the required releases, be they releases specific to the facility or VA Forms 21-4142.  If the appellant returns the completed releases, obtain any records extant and add them to the claims file.

3.  After the above is complete, the RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.

4.  If, and only if, additional records are obtained and added to the file, the RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the appellant, she and her representative, if any, should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


